962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Robert MUEGGE, Defendant-Appellant.
No. 91-10382.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 8, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
David Robert Muegge appeals his conviction following a guilty plea to bank robbery, in violation of 18 U.S.C. § 2113(a), and his 46-month sentence under the Sentencing Guidelines.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Muegge's attorney has filed a brief stating that he finds no issues for review.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
Accordingly, we GRANT to motion of Donald S. Frick, Esq., to withdraw as counsel of record and AFFIRM the district court's judgment.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3